Citation Nr: 0029392	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-10 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant is a combat veteran and served on active duty 
from December 1965 to December 1968.  This appeal comes 
before the Board of Veterans' Appeals from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in by means of a 
December 1991 rating decision.  That decision was not 
appealed.

2.  Evidence received since the December 1991 rating decision 
is not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The appellant is a combat veteran.

4.  The appellant does not have PTSD. 


CONCLUSIONS OF LAW

1.  A December 1991 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302,  20.1103 (1999).

2.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD, and the 
claim is re-opened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.156 (1999).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The appellant's claim for service connection for PTSD was 
previously denied by means of a rating decision dated in 
December 1991.  He was notified of that decision in January 
1992.  That decision was not appealed and it is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156 (1999).
.
In July 1998, the appellant requested that his claim for 
service connection for PTSD be re-opened.  Under section 
3.156 of the Code of Federal Regulations, when presented with 
a claim to reopen a previously finally denied claim, VA must 
determine if new and material evidence has been submitted.  
38 C.F.R. § 3.156 (1999).  New and material evidence is 
defined as follows:

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Elkins v. West, 12 Vet. App. 209 (1999); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  First, VA must 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  

The Board notes that the RO has addressed this issue as 
service connection, without considering whether new and 
material evidence has been submitted.  The Board must still 
address the underlying issue as to whether the appellant has 
submitted sufficient evidence to reopen his claim before 
addressing the merits of the claim.  Barnett v. Brown, 8 
Vet.App. 1 (1995).  

The evidence before the RO as of December 1991 included the 
appellant's service medical records and post-service 
treatment records.  Service medical records do not show any 
complaints of or treatment for a psychiatric disorder.  Post-
service medical records include VA and private evaluation 
reports which indicate, in pertinent part, that he was 
diagnosed with schizophrenia.  PTSD was not diagnosed.  In 
essence, at the time of the prior denial, there had been a 
claim for service connection for PTSD, evidence of a stressor 
based on the veteran's combat service and an absence of 
competent evidence of PTSD.

Evidence submitted subsequent to the RO's December 1991 
rating decision include additional private and VA psychiatric 
treatment records, as well as statements from the appellant's 
sister, mother, and spouse.  These statement indicate that 
after his return from Vietnam, the appellant displayed 
bizarre behavior, to include dressing in combat clothing and 
disappearing into the woods, cutting a hole through a wall 
and staying up all night "waiting for the cong to come," 
etc.  The Board finds that the statements, which were not 
previously before VA, bear directly and substantially upon 
the specific matter under consideration, and in connection 
with evidence previously assembled, are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the claim is re-opened.

In order for a claim to have merit, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.   

In regard to establishing a well-grounded claim, the second 
and third elements (incurrence and nexus evidence) can also 
be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The pertinent medical evidence of record indicates that the 
appellant has been treated for a psychiatric disorder for 
many years.  His psychiatric diagnoses include schizophrenia 
and dementia.  A diagnosis of PTSD is not shown; although, he 
has been specifically evaluated to determine whether he has 
PTSD.  VA examination in September 1991 failed to diagnose 
PTSD.  He was again evaluated in December 1999 and it was 
determined that he did not meet the criteria for PTSD.  The 
diagnosis was chronic paranoid schizophrenia.  While the 
record clearly shows that the appellant was a combat veteran, 
and, in accordance with 38 U.S.C.A. § 1154(b) (West 1991), 
the Board concedes that stressors may have occurred, without 
a diagnosis of PTSD, the claim is denied.  The provisions of 
section 1154 do not assist the veteran in establishing the 
existence of a current PTSD disability or diagnosis.  Arms v. 
West, 12 Vet. App. 188 (1999).  Accordingly, the claim is 
denied.  

The Board is aware that lay informants are competent to 
report that which they observe.  However, a layman is not 
competent to enter a diagnosis.  Therefore, despite the 
observations of the informants, their belief that the veteran 
has PTSD is not supported and does not serve to grant 
benefits.

The Board is also aware that different psychiatric diagnoses 
have been entered.  However, no psychiatric diagnosis was 
established during service, a psychosis was not identified 
within one year of separation from service and no competent 
professional has attributed the remote post service diagnosis 
to service.  See Elkins v. Gober, No. 00-7023 (Fed. Cir. 
2000).

In reaching this determination, the Board is aware of the 
amendment to 38 U.S.C.A. § 5107; the McCain amendment.  
However, the file has been fully developed and an examination 
was conducted.  Therefore, there has been compliance with the 
amended law.


ORDER

Entitlement to service connection for PTSD is denied.




		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


